AO 245B (CASDRev. 02118) Judgment in a Criminal Case



                                          UNITED STATES DIST

                UNITED STATES OF AMERICA                                      JUDGM NT~~B.U~~~
                                     V.                                       (For Offens s ~8!JATmG\~V
                                                                                            '                                      1987)
                MIGUEL ANGEL ARREGUIN (1)
                                                                                 Case Number:          3:17-CR-01445-GPC

                                                                              Samuel L. Eilers
                                                                              Defendant's Attorney
REGISTRAnON NO.                      61776-298
o -
THE DEFENDANT:
I:8l    pleaded gUilty to count(s)            1 of the Superseding Information.
        was found guilty on count(s)
        after a plea of not guilty

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

       Title and Section I Nature of Offense                                                                Count
       18:2251(A),(E); 18:2253 Sexual Exploitation Of A Minor; Criminal Forfeiture                          1




    The defendant is sentenced as provided in pages 2 through                           5            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

o      The defendant has been found not guilty on count(s)

I:8l   Count(s)        Underlying Indictment                         is             dismissed on the motion ofthe United States.

I:8l    Assessment: $100.00


        JVTA Assessment*: $5,000 - Waived
I:8l    The Court finds the defendant indigent.
        *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
I:8l Fine waived                  I:8l Forfeiture pursuant to order filed                 1117/2018                       , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                              November 9,2018
                                                                              Date of Imposition of Sentence


                                                                                      a~~··" 

                                                                              HON. GONZALO P. CURIEL
                                                                              UNITED STATES DISTRICT JUDGE




                                                                                                                         3: 17-CR-01445-GPC 

AO 24SB (CASD Rev. 02118) Judgment in a Criminal Case

DEFENDANT:                 MIGUEL ANGEL ARREGUIN (1) 	                                             Judgment - Page 2 of5
CASE NUMBER:               3: 17-CR-0144S-GPC 


                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 144 months as to count 1.




       . Sentence imposed pursuant to Title 8 USC Section 1326(b).
 IZI     The court makes the following recommendations to the Bureau of Prisons:
         The Court recommends placement in the Western Region (Central California or Terminal Island).




       The defendant is remanded to the custody of the United States Marshal.

 o	    The defendant shall surrender to the United States Marshal for this district:
             at                            A.M.               on
        o
                ------------------
             as notified by the United States MarshaL
                                                                   -------------------------------------
       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 o     Prisons: 

             on or before 

        o    as notified by the United States Marshal.
        o    as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on 	
                                  -------------------------- to -------------------------------
 at __________________ , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL 




                                      By 	                 DEPUTY UNITED STATES MARSHAL



                                                                                                 3: 17-CR-0144S-GPC
    AO 245B (CASD Rev. 02118) Judgment in a Criminal Case

    DEFENDANT:                    MIGUEL ANGEL ARREGUIN (I)                                                                     Judgment - Page 3 of 5
    CASE NUMBER:                  3: 17-CR-O I 445-GPC

                                                          SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of:
8 years.


     The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody of the Bureau of Prisons unless removed from the United States.
The defendant shall not commit another federal, state or local crime.
For offenses committed on or after September 13, 1994:
The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests
thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during the
term ofsupervision, unless otherwise ordered by court.
          The above drug testing condition is suspended, based on the court's determination that the defendant poses a low risk of future
o         substance abuse. (Check, if applicable.)
          The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon. 

          The defendant shall cooperate in the collection of a DNA sample from the defendant, pursuant to section 3 of the DNA Analysis 

          Backlog Elimination Act of2000, pursuant to 18 USC section 3583(a)(7) and 3583(d). 

          The defendant shall comply with the requirements ofthe Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et 

o	        seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
          resides, works, is a student, or was convicted of a qualifying offense. (Check if applicable.)
o	        The defendant shall participate in an approved program for domestic violence. (Check if applicable.)

          [f this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that the defendant pay any
     such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
     Payments set forth in this judgment.
         The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply
     with any special conditions imposed.
                                         STANDARD CONDITIONS OF SUPERVISION
     1)    the defendant shall not leave the judicial district without the permission of the court or probation officer; 

     2)    the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer; 

     3)    the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer; 

     4)    the defendant shall support his or her dependents and meet other family responsibilities; 

     5)    the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptable 

           reasons;
     6) the defendant shall notifY the probation officer at least ten days prior to any change in residence or employment;
     7) the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
           any paraphernalia related to any controlled substances, except as prescribed by a physician;
     8) the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;
     9) the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
           unless granted permission to do so by the probation officer;
     10) the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any contraband
           observed in plain view ofthe probation officer;
     11) the defcndant shall notifY the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;
     12) the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the permission of
           the court; and
     13) 	 as directed by the probation officer, the defendant shall notifY third parties of risks that may be occasioned by the defendant's criminal record or
           personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the defendant's compliance
           with such notification requirement.



                                                                                                                              3:17-CR-01445-GPC
AO 245B (CASD Rev. 02118) Judgment in a Criminal Case

DEFENDANT:            MIGUEL ANGEL ARREGUIN (I)                                                Judgment - Page 4 of 5
CASE NUMBER:          3: 17-CR-O 1445-GPC

                                SPECIAL CONDITIONS OF SUPERVISION


   1. 	 If deported, excluded or allowed to voluntarily return to country of origin, not reenter the United States
        illegally and report to the probation officer within 24 hours ofany reentry to the United States; supervision
        waived upon deportation, exclusion, or voluntary departure.

   2. 	 Participate in a program of drug or alcohol abuse treatment, including drug testing and counseling, as
        directed by the probation officer. Allow for reciprocal release of information between the probation
        officer and the treatment provider. May be required to contribute to the costs of services rendered in an
        amount to be determined by the probation officer, based on ability to pay.
   3. 	 Submit your person, property, residence, abode, vehicle, papers, computer, social media accounts, any
        other electronic communications or data storage devices or media, and effects to search at any time, with
        or without a warrant, by any law enforcement or probation officer with reasonable suspicion concerning
        a violation ofa condition ofprobation/supervised release or unlawful conduct, and otherwise in the lawful
        discharge ofthe officer's duties. 18 U.S.C. §§ 3563 (b)(23); 3583 (d)(3). Failure to submit to a search may
        be grounds for revocation; you shall warn any other residents that the premises may be subject to searches
        pursuant to this condition.
   4. 	 Consent to third party disclosure to any employer, potential employer, concerning any restrictions that are
        imposed by the court.
   5. 	 Not use or possess devices which can communicate data via modem or dedicated connection and may not
        have access to the Internet without prior approval from the court or the probation officer. The offender
        shall consent to the installation of systems that will enable the probation officer to monitor computer use
        on any computer owned or controlled by the offender. The offender shall pay for the cost of installation
        of the computer software.
   6. 	 Not associate with, or have any contact with any known sex offenders unless in an approved treatment
        and/or counseling setting.
   7. 	 Not have any contact, direct or indirect, either telephonically, visually, verbally or through written
        material, or through any third-party communication, with the victim or victim's family, without prior
        approval of the probation officer.
   8. 	 Not initiate any contact (personal, electronic or otherwise) or associate with anyone under the age of 18,
        unless in the presence of a supervising adult who is aware of the offender's deviant sexual behavior and
        nature of offense and conviction, with the exception ofthe offender's biological children, unless approved
        in advance by the probation officer.
   9. 	 Not accept or commence employment or volunteer activity without prior approval of the probation officer,
        and employment should be subject to continuous review and assessment by the probation officer.
   10. Not loiter within 200 yards of a school, schoolyard, playground, park, amusement center/park, public
        swimming pool, arcade, daycare center, carnival, recreation venue, library and other places primarily
        frequented by persons under the age of 18, without prior approval of the probation officer.
   11. Not possess or view any materials such as videos, magazines, photographs, computer images or other
        matter that depicts "sexually explicit conduct" involving children as defined by 18 USC § 2256(2) and/or

                                                                                              3: 17-CR-01445-GPC
AO 245B (CASD Rev. 02118) Judgment in a Criminal Case

DEFENDANT:              MIGUEL ANGEL ARREGUIN (1)                                              Judgment - Page 5 of 5
CASE NUMBER:            3: 17-CR-01445-GPC

         "actual sexually explicit conduct" involving adults as defined by 18 USC § 2257(h)(1), and not patronize
         any place where such materials or entertainment are the primary material or entertainment available.
     12. Complete a sex offender evaluation, which may include periodic psychological, physiological testing, and
         completion of a visual reaction time (VRT) assessment, at the direction of the court or probation officer.
         If deemed necessary by the treatment provider, the offender shall participate and successfully complete
         an approved state-certified sex offender treatment program, including compliance with treatment
         requirements of the program. The Court authorizes the release of the presentence report, and available
         psychological evaluations to the treatment provider, as approved by the probation officer. The offender
         will allow reciprocal release of information between the probation officer and the treatment provider. The
         offender may also be required to contribute to the costs of services rendered in an amount to be determined
         by the probation officer, based on ability to pay. Polygraph examinations may be used following
         completion of the formal treatment program as directed by the probation officer in order to monitor
         adherence to the goals and objectives of treatment and as a part of the containment model.
     13. Reside in a residence approved in advance by the probation officer, and any changes in residence shall be
         pre-approved by the probation officer.


II




                                                                                             3:17-CR-OI445-GPC 

